Citation Nr: 1033063	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for status post right 
shoulder arthroplasty with degenerative joint disease, currently 
rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, Brother and Son


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1959 to May 1962 
and from July 1962 to October 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2007, a statement of the case 
was issued in November 2007, and a substantive appeal was 
received in January 2008.   A Board hearing at the local RO was 
held in June 2010.


FINDING OF FACT

In a June 2010 statement, the Veteran indicated that he no longer 
wished to pursue an appeal on the issue of entitlement to an 
increased rating for status post right shoulder arthroplasty with 
degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to entitlement to an increased rating for 
status post right shoulder arthroplasty with degenerative joint 
disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  In light of a June 2010 rating decision, which granted a 
permanent and total rating, in a June 2010 statement, the Veteran 
withdrew his appeal as to the issue of entitlement to an 
increased rating for status post right shoulder arthroplasty with 
degenerative joint disease as this rating decision was considered 
a full grant of the benefit sought on appeal.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it is 
dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an increased rating 
for status post right shoulder arthroplasty with degenerative 
joint disease is dismissed. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


